Title: To Thomas Jefferson from George Rogers Clark, 18 January 1781
From: Clark, George Rogers
To: Jefferson, Thomas



Dr Sr
Richmond Jany 18th. 81.

I have examined your proposed Instructions. I dont Recollect of anything more that is Necessary Except the Mode of paying the Expences of the Garison of Du Troit, in Case of Success, as supporting our Credit among strangers may be attended with great and good Consequences and my former Experience Induce me to wish it to be the Case whare I have the Honour to Command. I would also observe to your Excellency that I could wish to set out on this Expedition free from any Reluctance which I doubt I can-’not do without a Satisfactory Explination of the treatment of the Virginia Delegates in Congress to me in objecting to an appointment designed for me, which your Excellency Cannot be a Stranger to. I could wish not to be thought to Solicit promotion and that my Duty to my Self did not oblige me to transmit these Sentiments to you. The Treatment I have Generaly met with from this State hath prejudicd me as far as Consistant in her Interest and wish not to be disturbed in the Execution of her orders by any Continental Colonel that may be in the Cuntries that I have Business in, which I doubt will be the Case although the Orders of the Commander in Chef is very possitive. I am Sir with the Greatest Esteem yr. Excellencies Very Hbl Servt,

G R Clark


PS I hope to be Honoured by a line from your Excellencie as before.

